Exhibit 10.66

 

PROMISSORY NOTE SECURED BY MORTGAGE

   LOGO [g69730img001.jpg]

 

$11,040,000.00   Loan No. 31-0905767   MERS MIN#: 800010100000048867   San
Francisco, California   March 2, 2007

 

1. PROMISE TO PAY. For value received, the undersigned KBS SABAL VI, LLC, a
Delaware limited liability company (“Borrower”), promise(s) to pay to the order
of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), 1320 Willow Pass Road,
Suite 205, Concord, California 94520, or at such other place as may be
designated in writing by Lender, the principal sum of ELEVEN MILLION FORTY
THOUSAND AND NO/100THS DOLLARS ($11,040,000.00) (“Loan”), with interest thereon
as specified herein. All sums owing hereunder are payable in lawful money of the
United States of America, in immediately available funds, without offset,
deduction or counterclaim of any kind.

 

2. SECURED BY MORTGAGE. This Note is secured by, among other things, that
Mortgage and Absolute Assignment of Rents and Leases and Security Agreement (and
Fixture Filing) (“Mortgage”) of even date herewith given by Borrower for the
benefit of Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, identifying this Note as an obligation secured thereby and
encumbering certain real property described therein (“Property”).

 

3. DEFINITIONS. For the purposes of this Note, the following terms shall have
the following meanings:

“30/360 Basis” means on the basis of a 360-day year consisting of 12 months of
30 days each.

“Actual/360 Basis” means on the basis of a 360-day year and charged on the basis
of actual days elapsed for any whole or partial month in which interest is being
calculated.

“Allocated Share” shall mean at any time, and from time to time, an amount
expressed as a percentage that is calculated by dividing the cost basis of the
Property by the cost basis of all real property owned directly or indirectly by
the REIT or the REIT Operating Partnership.

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banks in California are authorized or required by
law to close. All references in this Note to a “day” or a “date” shall be to a
calendar day unless specifically referenced as a Business Day.

“Cash Management Agreement” shall mean that certain Cash Management Agreement
(Springing Hard) dated as of the date hereof between Borrower and Lender.

“Cash Management Period” shall mean the occurrence of a Default. A Cash
Management Period shall terminate in the event that a Default has been cured.

“CCN Managed Care” means CCN Managed Care, Inc., a Delaware corporation.

“CCN Managed Care Lease” means that certain Lease Agreement dated as of
December 9, 2005, by and between NCFLA II Owner LLC, a Delaware limited
liability company and CCN Managed Care, as the same has been amended from time
to time.

“Code” means the Internal Revenue Code of 1986, as amended to date and as
further amended from time to time, or any successor statutes thereto, together
with applicable regulations issued pursuant thereto in temporary or final form.

“Collateral” shall have the meaning stated in the Mortgage.

“Default” shall have the meaning stated in the Mortgage.

 

--------------------------------------------------------------------------------

1



--------------------------------------------------------------------------------

“Default Rate” means the lesser of (a) a fixed annual rate equal to 5% plus the
Note Rate then in effect at the time of the Default, and (b) the maximum rate of
interest permitted under applicable law.

“Defeasance” means the Borrower’s substitution of Collateral and Lender’s
release of the lien of the Mortgage upon satisfaction of all of the terms and
conditions of Section 9.

“Defeasance Collateral” means obligations or securities selected by Borrower,
not subject to prepayment, call or early redemption, each of which qualifies as
a “Government security” as defined in Section 2(a)(16) of the Investment Company
Act of 1940, as amended (15 U.S.C. §80a-1 et seq.), together with all revenues
and proceeds of such obligations or securities.

“Defeasance Date” means the date upon which the Defeasance is completed.

“Defeasance Option End Date” means July 31, 2011.

“Defeasance Option Period” means the period from and including the Defeasance
Option Start Date to and including the Defeasance Option End Date.

“Defeasance Option Start Date” means the earlier of (a) the twenty-fifth Due
Date following the Startup Day of any REMIC which holds this Note on the
Defeasance Date and (b) three (3) years after the Effective Date.

“Defeasance Property” means any Individual Property or Properties that are
released from the lien of the Mortgage as a result of a Partial Defeasance.

“Defeasance Security Agreements” means a pledge and security agreement and an
account control agreement, each in form and substance customary in commercial
mortgage defeasance transactions.

“Disbursement Date” means the date upon which the Loan proceeds are funded by
Lender into escrow in connection with the closing of the Loan.

“Due Date” means the first day of each calendar month during the period
commencing on the First Due Date and ending on September 1, 2011.

“Effective Date” means the earlier of (a) the date the Mortgage is recorded in
the Public Records of the county where the Property is located and (b) the date
Lender authorizes the Loan proceeds to be released to Borrower.

“First Due Date” means April 1, 2007.

“First Interest Only Due Date” means May 1, 2007.

“Ford” means Ford Motor Credit Company, a Delaware corporation.

“Ford Lease” means that certain Lease Agreement by and between Ford and NCFLA II
Owner LLC, a Delaware limited liability company, dated as of January 11, 2007.

“Initial Rate” shall have the meaning set forth in the definition of “Note
Rate.”

“Intercreditor Agreement” means that certain Intercreditor Agreement dated of
even date herewith between Lender and Mezzanine Lender.

“Interest Only Payment Amount” means a monthly payment of accrued interest based
on the Note Rate and the outstanding principal balance due on each Due Date
commencing on the First Interest Only Due Date and continuing through and
including the Maturity Date.

“Loan Documents” means the documents identified as such in Exhibit B.

“Maturity Date” means October 1, 2011.

 

--------------------------------------------------------------------------------

2



--------------------------------------------------------------------------------

“Mezzanine Borrower” means KBS REIT ACQUISITION X, LLC, a Delaware limited
liability company.

“Mezzanine Lender” means Wells Fargo Bank, National Association.

“Mezzanine Loan” means that certain loan from Mezzanine Lender to Mezzanine
Borrower of even date herewith.

“Note Rate” means (a) a fixed annual rate of 5.14% during the period from the
Disbursement Date until the Due Date in April, 2009 (the “Initial Rate”) and
(b) commencing on the Due Date in April, 2009, through the Maturity Date, a
fixed annual rate of 5.84% (the “Revised Rate”).

“Open Period Start Date” means August 1, 2011.

“Permitted REIT Distributions” shall mean, subject to compliance with the
provisions of Section 14 hereof, distributions (directly or indirectly) by
Borrower to the REIT (which indirectly owns 100% of Borrower) to the extent
that, if not distributed to the REIT: (A) the REIT would, as the result of the
failure of Borrower to receive cash from the Property, be unable to distribute
all REIT taxable income with respect to the Property, or (B) the REIT would,
solely as a result of the failure of Borrower to receive cash from the Property,
fail to satisfy its obligations to pay REIT Operating Expenses.

“Prepayment Lockout End Date” means July 31, 2011.

“Prepayment Lockout Period” means the period from and including the Effective
Date to and including the Prepayment Lockout End Date.

“Projection Period” shall have the meaning set forth in Section 14 hereof.

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., Standard &
Poor’s Rating Services and any other nationally-recognized statistical rating
organization that, in connection with the securitization of the Loan by a REMIC
maintains a rating, on the Defeasance Date, of the securities issued by the
REMIC.

“REIT” means KBS Real Estate Investment Trust, Inc.

“REIT Distribution Notice” shall have the meaning set forth in Section 14
hereof.

“REIT Operating Expenses” shall mean the Allocated Share of all actual costs,
expenses and/or amounts incurred by, or payable or reimbursable by, the REIT or
the REIT Operating Partnership for any of the following: (a) charges and fees
charged by banks, audit fees, tax preparation fees, legal fees (not including
any legal fees incurred by Borrower at the property level or in any litigation
or legal matter concerning Lender, including a bankruptcy filing affecting
Borrower), accounting consulting fees related to emerging technical
pronouncements, tax consulting fees relating to REIT issues, due diligence costs
and fees arising from state and local taxes, fees and expenses incurred in
connection with annual corporate filings, and local, state and federal income
taxes, (b) professional fees related to corporate structuring and/or filings,
consulting fees and filing fees arising from SEC reporting requirements
including, without limitation, 10K filings, 10Q filings, and 8k filings,
consulting fees and other fees and costs related to Sarbanes-Oxley 404
compliance requirements.

“REIT Operating Partnership” means KBS Limited Partnership, a Delaware limited
partnership.

“REMIC” means a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

“Revised Rate” shall have the meaning set forth in the definition of “Note
Rate.”

“Startup Day” means the “startup day” within the meaning of Section 860G(a)(9)
of the Code.

“Successor Borrower” means an entity designated by Borrower and approved by
Lender using commercial standards customarily applied by prudent institutional
mortgage lenders for similar loans, whose sole purpose is to own the Defeasance
Collateral delivered by Borrower under Section 12 and assume Borrower’s
obligations with respect to the Loan either alone, or together with the
Defeasance Collateral for other, previously defeased loans or portions of loans
assumed by Successor Borrower which are also held by the REMIC that holds this
Note. Successor Borrower shall, in either case, be restricted from taking
actions that could result in its bankruptcy or dissolution.

 

--------------------------------------------------------------------------------

3



--------------------------------------------------------------------------------

1. INTEREST; PAYMENTS.

 

  1.1 Interest Accrual. Interest on the outstanding principal balance of this
Note shall accrue from the Disbursement Date at the Note Rate calculated on an
Actual/360 Basis.

 

  1.2 Payments. Monthly payments, each in the Interest Only Payment Amount,
shall commence on the First Interest Only Due Date and continue on each Due Date
thereafter. In addition, if the Disbursement Date is not the first day of a
calendar month, an interest-only payment shall be due on the First Due Date.
Borrower acknowledges that the Interest Only Payment Amount was determined using
a 30/360 Basis despite the fact that interest on this Note accrues on an Actual
/360 Basis. During a Cash Management Period, and on each Due Date thereafter so
long as a Cash Management Period is continuing, all deposits and payments shall
be made and applied in accordance with Section 4 of the Cash Management
Agreement. All interest shall be paid in arrears. On the Maturity Date, all
unpaid principal and accrued but unpaid interest shall be due and owing in full.
Except as otherwise specifically provided in this Note or the other Loan
Documents, all payments and deposits due under this Note or the other Loan
Documents shall be made to Lender not later than 12:00 noon, Pacific time, on
the day on which such payment or deposit is due. Any funds received by Lender
after such time shall, for all purposes, be deemed to have been received on the
next succeeding Business Day.

 

  1.3 Acknowledgments. Borrower acknowledges that interest calculated on an
Actual/360 Basis exceeds interest calculated on a 30/360 Basis and, therefore:
(a) a greater portion of each monthly installment of principal and interest will
be applied to interest using the Actual/360 Basis than would be the case if
interest accrued on a 30/360 Basis; and (b) the unpaid principal balance of this
Note on the Maturity Date will be greater using the Actual/360 Basis than would
be the case if interest accrued on a 30/360 Basis.

 

  1.4 Application of Payments. In the absence of a specific determination by
Lender to the contrary, and subject to Borrower’s right to receive Permitted
REIT Distributions, all payments paid by Borrower to Lender in connection with
the obligations of Borrower under this Note and under the other Loan Documents
shall be applied in the following order of priority: (a) to amounts, other than
principal and interest, due to Lender pursuant to this Note or the other Loan
Documents; (b) to accrued but unpaid interest on this Note; and (c) to the
unpaid principal balance of this Note. Subject to the foregoing, Borrower
irrevocably waives the right to direct the application of any payments at any
time received by Lender from or on behalf of Borrower, and Borrower agrees that
Lender shall have the continuing exclusive right to apply any such payments to
the then due and owing obligations of Borrower in such order of priority as
Lender may deem advisable.

 

2. LATE CHARGE; DEFAULT RATE.

 

  2.1 Late Charge. If all or any portion of any payment (including, without
limitation, any payment of any interest, Interest Only Payment amount, impound
or other deposit) required pursuant to the Cash Management Agreement or
hereunder (other than the payment due on the Maturity Date) is not paid or
deposited on or before the fifth day following the day on which the payment is
due, Borrower shall pay a late or collection charge, as liquidated damages,
equal to 5% of the amount of such unpaid payment. If all or any portion of the
payment due on the Maturity Date is paid after the Maturity Date and on a date
which is not the first day of a calendar month, Borrower shall pay a late or
collection charge, as liquidated damages, equal to the interest which would have
accrued on such amount during the period commencing on the date payment of such
amount is actually made and ending on the last day of the calendar month in
which payment of such amount is actually made. Borrower acknowledges that Lender
will incur additional expenses as a result of any late payments or deposits
hereunder, which expenses would be impracticable to quantify, and that
Borrower’s payments under this Section 5.1 are a reasonable estimate of such
expenses.

 

  2.2 Default Rate. Commencing upon a Default and continuing until such Default
shall have been cured by Borrower, all sums owing on this Note shall bear
interest until paid in full at the Default Rate.

 

3.

MAXIMUM RATE PERMITTED BY LAW. Neither this Note nor any of the other Loan
Documents shall require the payment or permit the collection of any interest or
any late payment charge in excess of the maximum rate permitted by law. If any
such excess interest or late payment charge is provided for under this Note or
any of the other Loan Documents or if this Note or any of the other Loan
Documents shall be adjudicated to provide for such excess, neither Borrower nor
Borrower’s successors or assigns shall be obligated to pay such excess, and the
right to demand the payment of any such excess shall be and hereby is waived,
and this provision shall control any other provision of this

 

--------------------------------------------------------------------------------

4



--------------------------------------------------------------------------------

 

Note or any of the other Loan Documents. If Lender shall collect amounts which
are deemed to constitute interest and which would increase the effective
interest rate to a rate in excess of the maximum rate permitted by law, all such
amounts deemed to constitute interest in excess of the maximum legal rate shall,
upon such determination, at the option of Lender, be returned to Borrower or
credited against the outstanding principal balance of this Note.

 

4. ACCELERATION. If (a) Borrower shall fail to pay when due any sums payable
under this Note following the expiration of notice, grace or cure periods, if
any; (b) any other Default shall occur; or (c) any other event or condition
shall occur which, under the terms of the Mortgage or any other Loan Document,
gives rise to a right of acceleration of sums owing under this Note following
the expiration of notice, grace or cure periods, if any, then Lender, at its
sole option, shall have the right to declare all sums owing under this Note
immediately due and payable; provided, however, that if the Mortgage or any
other Loan Document provides for the automatic acceleration of payment of sums
owing under this Note, all sums owing under this Note shall be automatically due
and payable in accordance with the terms of the Mortgage or such other Loan
Document.

 

5. BORROWER’S LIABILITY.

 

  5.1 Limitation. Except as otherwise provided in this Section 5, Lender’s
recovery against Borrower under this Note and the other Loan Documents shall be
limited solely to the Property and the Collateral.

 

  5.2 Exceptions. Nothing contained in Section 5.1 or elsewhere in this Note or
the other Loan Documents, however, shall limit in any way the personal liability
of Borrower owed (except that there shall be no recourse under any circumstances
to the direct or indirect constituent partners, members, shareholders, directors
or officers of Borrower) to Lender (a) for any losses or damages incurred by
Lender (including, without limitation, any impairment of Lender’s security for
the Loan) with respect to any of the following matters: (i) fraud or willful
misrepresentation; (ii) intentional material physical waste of the Property or
the Collateral; (iii) failure to pay property or other taxes, assessments or
charges (other than amounts paid to Lender for taxes, assessments or charges
pursuant to Impounds as defined in Exhibit A and where Lender elects not to
apply such funds toward payment of the taxes, assessments or charges owed) when
due to the extent that they create liens senior to the lien of the Mortgage on
all or any portion of the Property; (iv) failure to deliver any insurance or
condemnation proceeds or awards or any security deposits received by Borrower to
Lender or to otherwise apply such sums as required under the terms of the Loan
Documents or any other instrument now or hereafter securing this Note;
(v) failure to apply any rents, royalties, accounts, revenues, income, issues,
profits and other benefits from the Property which are collected or received by
Borrower during the period of any Default or after acceleration of the
indebtedness and other sums owing under the Loan Documents to the payment of:
(A) such indebtedness or other sums, (B) the normal and necessary operating
expenses of the Property, (C) as otherwise provided under the Loan Documents; or
(vi) any breach by Borrower of any covenant in this Note or in the Mortgage
regarding Hazardous Materials (as defined in the Mortgage) or any representation
or warranty of Borrower regarding Hazardous Materials proving to have been
untrue when made; (b) in the event the Property or the Collateral shall become
an asset in (i) a voluntary bankruptcy or insolvency proceeding or (ii) an
involuntary bankruptcy or insolvency proceeding (other than one filed by Lender)
which is not dismissed within 90 days of filing; (c) in the event of a Default
resulting from a Prohibited Property Transfer (as defined in the Mortgage) or a
Prohibited Equity Transfer (as defined in the Mortgage), or (d) in the event of
a Default resulting from Borrower’s breach of any covenant contained in
Section 3.1, Section 3.2, Section 3.4, or Section 3.5 of Exhibit A hereto.

 

  5.3 No Release or Impairment. Nothing contained in Section 5.1 shall be deemed
to release, affect or impair the indebtedness evidenced by this Note or the
obligations of Borrower under, or the liens and security interests created by
the Loan Documents, or Lender’s rights to enforce its remedies under this Note
and the other Loan Documents, including, without limitation, the right to pursue
any remedy for injunctive or other equitable relief, or any suit or action in
connection with the preservation, enforcement or foreclosure of the liens,
mortgages, assignments and security interests which are now or at any time
hereafter security for the payment and performance of all obligations under this
Note or the other Loan Documents.

 

  5.4 Prevail and Control. The provisions of this Section 5 shall prevail and
control over any contrary provisions elsewhere in this Note or the other Loan
Documents.

 

6. NON-MORTGAGOR BORROWER. If any Borrower is not also a Mortgagor (as defined
in the Mortgage), such Borrower hereby makes all representations and warranties
contained in Article 5 of the Mortgage, all covenants contained in Section 6.15
of the Mortgage, and all indemnities contained in Section 6.19 of the Mortgage,
jointly and severally with the Mortgagor, to and for the benefit of Mortgagee
and Mortgagee Group (both as defined in the Mortgage).

 

--------------------------------------------------------------------------------

5



--------------------------------------------------------------------------------

7. MISCELLANEOUS.

 

  7.1 Joint and Several Liability. If this Note is executed by more than one
person or entity as Borrower, the obligations of each such person or entity
shall be joint and several. No person or entity shall be a mere accommodation
maker, but each shall be primarily and directly liable hereunder.

 

  7.2 Waiver of Presentment. Except as otherwise provided in any other Loan
Document, Borrower hereby waives presentment, demand, notice of dishonor, notice
of default or delinquency, notice of intent to accelerate, notice of
acceleration, notice of nonpayment, notice of costs, expenses or losses and
interest thereon, and notice of interest on interest and late charges.

 

  7.3 Delay In Enforcement. No previous waiver or failure or delay by Lender in
acting with respect to the terms of this Note or the Mortgage shall constitute a
waiver of any breach, default or failure of condition under this Note, the
Mortgage or the obligations secured thereby. A waiver of any term of this Note,
the Mortgage or of any of the obligations secured thereby must be made in
writing signed by Lender, shall be limited to the express terms of such waiver,
and shall not constitute a waiver of any subsequent obligation of Borrower. The
acceptance at any time by Lender of any past-due amount shall not be deemed to
be a waiver of the right to require prompt payment when due of any other amounts
then or thereafter due and payable.

 

  7.4 Time of the Essence. Time is of the essence with respect to every
provision hereof.

 

  7.5 Governing Law. This Note was accepted by Lender in the state of California
and the proceeds of this Note were disbursed from the state of California, which
state the parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. Accordingly, in all respects, including,
without limiting the generality of the foregoing, matters of construction,
validity, enforceability and performance, this Note, the Mortgage and the other
Loan Documents and the obligations arising hereunder and thereunder shall be
governed by, and construed in accordance with, the laws of the state of
California applicable to contracts made and performed in such state and any
applicable law of the United States of America, except that at all times the
provisions for the creation, perfection and enforcement of the liens and
security interests created pursuant thereto and pursuant to the other Loan
Documents shall be governed by and construed according to the law of the state
where the Property is located. Except as provided in the immediately preceding
sentence, Borrower hereby unconditionally and irrevocably waives, to the fullest
extent permitted by law, any claim to assert that the law of any jurisdiction
other than California governs the Mortgage, this Note and the other Loan
Documents.

 

  7.6 Consent to Jurisdiction. Borrower irrevocably submits to the jurisdiction
of: (a) any state or federal court sitting in the state of California over any
suit, action, or proceeding, brought by Borrower against Lender, arising out of
or relating to this Note or the Loan evidenced hereby; (b) any state or federal
court sitting in the state where the Property is located or the state in which
Borrower’s principal place of business is located over any suit, action or
proceeding, brought by Lender against Borrower, arising out of or relating to
this Note or the Loan evidenced hereby; and (c) any state court sitting in the
county of the state where the Property is located over any suit, action, or
proceeding, brought by Lender to foreclose the Mortgage or any action brought by
the Lender to enforce its rights with respect to the Collateral. Borrower
irrevocably waives, to the fullest extent permitted by law, any objection that
Borrower may now or hereafter have to the laying of venue of any such suit,
action, or proceeding brought in any such court and any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum.

 

  7.7 Counterparts. This Note may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original and all of
which taken together shall be deemed to be one and the same Note.

 

  7.8 Heirs, Successors and Assigns. All of the terms, covenants, conditions and
indemnities contained in this Note and the other Loan Documents shall be binding
upon the heirs, successors and assigns of Borrower and shall inure to the
benefit of the successors and assigns of Lender. The foregoing sentence shall
not be construed to permit Borrower to assign the Loan except as otherwise
permitted in this Note or the other Loan Documents.

 

--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------

  7.9 Severability. If any term of this Note, or the application thereof to any
person or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Note, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Note shall be valid and
enforceable to the fullest extent permitted by law.

 

  7.10 Consents and Approvals. Wherever Lender’s consent, approval, acceptance
or satisfaction is required under any provision of this Note or any of the other
Loan Documents, such consent, approval, acceptance or satisfaction shall not be
unreasonably withheld, conditioned or delayed by Lender unless such provision
expressly so provides.

 

  7.11 Notices. All notices and other communications that are required or
permitted to be given to a party under this Note shall be in writing and shall
be sent to such party, either by personal delivery, by overnight delivery
service, by certified first class mail, return receipt requested, or by
facsimile transmission to the address or facsimile number below. All such
notices and communications shall be effective upon receipt of such delivery or
facsimile transmission. The addresses and facsimile numbers of the parties shall
be: (with copies as set forth in Section 15 below)

 

Borrower:    Lender: KBS SABAL VI, LLC    Wells Fargo Bank, N.A. c/o KBS REIT
ACQUISITION X, LLC    1320 Willow Pass Road, Suite 205 620 Newport Center Drive,
Suite 1300    Concord, CA 94520 Newport Beach, CA 92660    Loan No. 31-0905767
FAX No.: (949) 417-6518    FAX No.: (925) 691-5249

 

  7.12 Exhibits. Exhibits A and B attached hereto are incorporated herein by
this reference.

 

8. PREPAYMENT - DEFEASANCE ONLY. Borrower acknowledges that any prepayment of
this Note will cause Lender to lose its interest rate yield on this Note and
will possibly require that Lender reinvest any such prepayment amount in loans
of a lesser interest rate yield (including, without limitation, in debt
obligations other than first mortgage loans on commercial properties). As a
consequence, Borrower agrees as follows, as an integral part of the
consideration for Lender’s making the Loan:

 

  8.1 Voluntary Prepayment. Any voluntary prepayment of this Note: (a) is
prohibited during the Prepayment Lockout Period, and (b) is permitted in full
only, and not in part.

 

  8.2 Prepayment Charge.

 

  a. Basic Charge. Except as provided below, if this Note is prepaid prior to
the Open Period Start Date, whether such prepayment is involuntary or upon
acceleration of the principal amount of this Note by Lender following a Default,
Borrower shall pay to Lender on the prepayment date (in addition to all other
sums then due and owing to Lender under the Loan Documents) a prepayment charge
equal to the greater of the following two amounts: (i) an amount equal to 1% of
the amount prepaid; or (ii) an amount equal to (A) the amount, if any, by which
the sum of the present values as of the prepayment date of all unpaid principal
and interest payments required under this Note, calculated by discounting such
payments from their respective Due Dates (or, with respect to the payment
required on the Maturity Date, from the Maturity Date) back to the prepayment
date at a discount rate equal to the Periodic Treasury Yield (defined below)
exceeds the outstanding principal balance of the Loan as of the prepayment date,
multiplied by (B) a fraction whose numerator is the amount prepaid and whose
denominator is the outstanding principal balance of the Loan as of the
prepayment date. For purposes of the foregoing, “Periodic Treasury Yield” means
(iii) the annual yield to maturity of the actively traded non-callable United
States Treasury fixed interest rate security (other than any such security which
can be surrendered at the option of the holder at face value in payment of
federal estate tax or which was issued at a substantial discount) that has a
maturity closest to (whether before, on or after) the Maturity Date (or if two
or more such securities have maturity dates equally close to the Maturity Date,
the average annual yield to maturity of all such securities), as reported in The
Wall Street Journal or other authoritative publication or news retrieval service
on the fifth Business Day preceding the prepayment date, divided by (iv) 12.

 

--------------------------------------------------------------------------------

7



--------------------------------------------------------------------------------

  b. Additional Charge. If this Note is prepaid on any day other than a Due
Date, whether such prepayment is voluntary, involuntary or upon full
acceleration of the principal amount of this Note by Lender following a Default,
Borrower shall pay to Lender on the prepayment date (in addition to the basic
prepayment charge described in Section 8.2 a above and all other sums then due
and owing to Lender under this Note and the other Loan Documents) an additional
prepayment charge equal to the interest which would otherwise have accrued on
the amount prepaid (had such prepayment not occurred) during the period from and
including the prepayment date to and including the last day of the calendar
month in which the prepayment occurred.

 

  c. Exclusion. Notwithstanding the foregoing, no prepayment charge of any kind
shall apply in respect to any prepayment resulting from Lender’s application of
any insurance proceeds or condemnation awards to the outstanding principal
balance of the Loan.

 

  8.3 Effect of Prepayment. No partial prepayment of this Note shall change any
Due Date or the Interest Only Payment Amount, unless Lender otherwise agrees in
writing.

 

  8.4 Waiver. Borrower waives any right to prepay this Note except under the
terms and conditions set forth in this Section 8 and agrees that if this Note is
prepaid, Borrower shall pay the prepayment charge set forth above. Borrower
hereby acknowledges that: (a) the inclusion of this waiver of prepayment rights
and agreement to pay the prepayment charge for the right to prepay this Note was
separately negotiated with Lender; (b) the economic value of the various
elements of this waiver and agreement was discussed; (c) the consideration given
by Borrower for the Loan was adjusted to reflect the specific waiver and
agreement negotiated between Borrower and Lender and contained herein; and
(d) this waiver is intended to comply with California Civil Code
Section 2954.10.

Borrower’s Initials:             

 

9. DEFEASANCE-FULL.

 

  9.1 Borrower Right to Defease. At any time during the Defeasance Option
Period, Borrower may elect to effect a Defeasance in accordance with the
provisions of this Section 9, at Borrower’s sole cost and expense.

 

  9.2 Conditions. Borrower shall only have the right to cause a Defeasance if
all of the following conditions have been satisfied:

 

  a. Notice. Borrower shall give at least 60 days but not more than 90 days
written notice to Lender specifying the Borrower’s intended Defeasance Date.
Simultaneously with the delivery of such notice, Borrower shall deposit with
Lender an amount estimated by Lender to be sufficient to reimburse Lender’s
anticipated expenses in connection with the Defeasance, for which Borrower shall
be solely responsible whether or not the Defeasance shall be completed. If any
such notice shall have been given by Borrower, Borrower shall be obligated to
complete the Defeasance on the Defeasance Date, unless such notice is revoked in
writing by Borrower prior to the Defeasance Date. Upon completion of the
Defeasance or revocation by Borrower as specified above, Lender shall return any
surplus deposit to Borrower;

 

  b. No Default. No Default shall exist or would exist with notice or passage of
time, or both, either on the date of receipt of Borrower’s notice under
Section 9.2 a above or on the Defeasance Date;

 

  c. Payments. Borrower shall pay in full, on or before the Defeasance Date
(i) all unpaid interest accruing under this Note to and including the Defeasance
Date (or otherwise cause Successor Borrower to assume liability for such
interest), (ii) all other sums due under this Note and the other Loan Documents
on or before the Defeasance Date, (iii) all escrow, closing, recording, legal,
appraisal, Rating Agency and other fees, costs and expenses paid or incurred by
Lender or its agents in connection with the Defeasance, the release of the lien
of the Mortgage on the Property, the review of the proposed Defeasance
Collateral and the preparation of the Defeasance Security Agreements and related
documentation, and (iv) any revenue, documentary stamp, intangible or other
taxes, charges or fees due in connection with the transfer or assumption of this
Note or the Defeasance;

 

  d. Deliveries. Borrower shall, at Borrower’s sole cost and expense, deliver
the following items to Lender on or before the Defeasance Date:

 

  (i) The Defeasance Collateral, as substitute collateral for the Loan,
provided, however, the principal and interest payments under the Defeasance
Collateral (without regard to earnings from reinvestment of proceeds) must be,
in timing and amounts, sufficient to provide for payment prior, but as close as
possible, to (A) all Due Dates occurring after the Defeasance Date, with each
such payment being equal to or greater than the amount of the corresponding
Interest Only Payment Amount and (B) the Maturity Date (with such payment being
equal to or greater than the amount of the principal and interest payment due on
the Maturity Date); and provided further, however, that Borrower shall take such
actions, enter such agreements and issue such orders or directions (including
those specified below), as are necessary or appropriate and in accordance with
customary commercial standards to effectuate book-entry transfers and pledges
through the book-entry facilities of the institution holding the Defeasance
Collateral or otherwise to create and perfect a valid, enforceable, first
priority security interest in the Defeasance Collateral in favor of Lender;

 

--------------------------------------------------------------------------------

8



--------------------------------------------------------------------------------

  (ii) The Defeasance Security Agreements creating, attaching and perfecting a
first priority security interest in favor of Lender in the Defeasance Collateral
under the law of the jurisdiction selected by Lender, which agreements shall
provide, among other things, that all payments generated by the Defeasance
Collateral shall be paid directly to Lender and applied by Lender to amounts
then due and payable under this Note;

 

  (iii) A certificate of Borrower certifying that all of the requirements of
this Section 9 have been satisfied;

 

  (iv) Opinions of counsel for Borrower, addressed to Lender and all Rating
Agencies and delivered by counsel satisfactory to Lender, subject only to
customary assumptions, qualifications and exceptions, stating, among other
things, that (A) Lender has a perfected first priority security interest in the
Defeasance Collateral, (B) the Defeasance Security Agreements are enforceable
against Borrower in accordance with their terms and (C) any REMIC that holds
this Note immediately prior to the Defeasance Date will not, as a result of the
Defeasance, fail to maintain its status as a REMIC;

 

  (v) A certificate, addressed to Lender and all Rating Agencies, from a firm of
independent certified public accountants acceptable to Lender, subject only to
customary assumptions, qualifications and exceptions, certifying that the
Defeasance Collateral satisfies the requirements of Section 9.2 d(i) above and
certifying that in no fiscal year of Successor Borrower will the interest earned
on the Defeasance Collateral exceed the interest payable for the same period on
the Loan under this Note;

 

  (vi) If this Note is held by a REMIC, written evidence from all of the Rating
Agencies that the Defeasance will not result in a downgrading, withdrawal or
qualification of the respective ratings in effect immediately prior to the
Defeasance for any securities representing interests in such REMIC which are
then outstanding; and

 

  (vii) Such other certificates, opinions, documents or instruments as are
customary in commercial mortgage defeasance transactions to effect the
Defeasance.

 

  e. Release of Lien. Upon satisfaction of all conditions specified in this
Section 9, the Property and the Collateral shall be released from the lien of
the Mortgage and the other Loan Documents, and the Defeasance Collateral and the
proceeds thereof shall constitute the only collateral securing the obligations
of Borrower under this Note and the other Loan Documents. Lender shall, at
Borrower’s expense, prepare, execute and deliver any instruments reasonably
necessary to release the lien of the Mortgage from the Property and the
Collateral. Lender will cooperate with Borrower in structuring the defeasance
such that the securities selected by Borrower can be held by a trust or other
entity in which Lender is the beneficiary, provided that the same satisfies the
requirements of all Rating Agencies and all REMIC requirements for the
defeasance.

 

  f.

Assignment and Assumption. In connection with the Defeasance, Borrower shall, at
the request of Lender, assign all of its right, title and interest in and to the
pledged Defeasance Collateral and all its obligations and rights under this Note
and the Defeasance Security Agreements to Successor Borrower.

 

--------------------------------------------------------------------------------

9



--------------------------------------------------------------------------------

Successor Borrower shall execute an assumption agreement in form and substance
customary in commercial mortgage defeasance transactions, pursuant to which it
shall assume Borrower’s obligations under this Note and the Defeasance Security
Agreements. As conditions to such assignment and assumption, Borrower shall
(i) deliver to Lender opinions of counsel addressed to Lender and all Rating
Agencies, in form and substance customary in commercial Defeasance transactions
and delivered by counsel satisfactory to Lender, and subject only to customary
assumptions, qualifications and exceptions, stating, among other things, that
such assumption agreement is enforceable against Borrower and Successor Borrower
in accordance with its terms and that this Note and the Defeasance Security
Agreements, as so assumed, are enforceable against Successor Borrower in
accordance with their respective terms, and that the bankruptcy of any affiliate
of Successor Borrower will not affect the assets of Successor Borrower; and
(ii) pay all costs and expenses incurred by Lender or its agents in connection
with such assignment and assumption (including, without limitation, the
formation or review of Successor Borrower and the preparation of the assumption
agreement and related documentation). Upon such assumption by Successor
Borrower, Borrower shall be relieved of its obligations under this Note, the
Defeasance Security Agreements and the other Loan Documents other than
(iii) representations and warranties made in connection with the Defeasance,
(iv) the obligation to effect the Defeasance in accordance with this Section 9,
and to provide further assurances as necessary to do so, (v) liability for
losses to Lender resulting from an avoidance, rescission or set-aside of the
Defeasance as a result of actions taken or suffered by Borrower, and (vi) those
obligations which are specifically intended to survive the repayment of the Loan
or other termination, satisfaction or assignment of this Note, the Defeasance
Security Agreements or the other Loan Documents or Lender’s exercise of its
rights and remedies under any of such documents and instruments.

 

10. WAIVER OF JURY TRIAL. TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE
LAW, LENDER AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE OR ANY OTHER
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN), OR ACTIONS OF LENDER OR BORROWER. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER TO MAKE THE LOAN TO BORROWER.

 

14. PERMITTED REIT DISTRIBUTIONS. Borrower’s right to make Permitted REIT
Distributions shall be subject to the following terms and conditions. At least
14 days prior to the end of the then current Projection Period (as defined
below), Borrower shall deliver to Lender: (a) written notice setting forth an
estimate of the REIT’s taxable income for the Property and the Permitted REIT
Operating Expenses (the “REIT Distribution Notice”) for the immediate succeeding
period of no less than one fiscal quarter and no more than one fiscal year
(each, a “Projection Period”), which REIT Distribution Notice shall also set
forth the amount of cash flow from the Property needed to make Permitted REIT
Distributions related to such Projection Period, and (b) written confirmation
from Ernst & Young or another “Big 4” accounting firm that the estimate of the
REIT’s taxable income generated by the Property for the applicable Projection
Period, as reflected in the REIT Distribution Notice, is a reasonable estimate
of the same, all in form and substance reasonably acceptable to Lender. Such
estimate shall be based on (1) the REIT’s actual taxable income for the Property
and the actual Permitted REIT Operating Expenses for the then current calendar
year and (2) the REIT’s projected taxable income for the Property and the
projected Permitted REIT Operating Expenses for the remainder of such calendar
year. Within 30 days following the end of each fiscal quarter, Borrower shall
deliver to Lender a statement of the REIT’s actual taxable income for the
Property and the actual Permitted REIT Operating Expenses for the immediately
ended fiscal quarter and evidence supporting such statement and (A) if the
Permitted REIT Distributions made for such fiscal quarter exceeded the estimate
set forth in the REIT Distribution Notice applicable to such fiscal quarter, the
estimate of the Permitted REIT Distributions for the immediately succeeding
fiscal quarter shall be adjusted to reduce the estimated amount of the Permitted
REIT Distributions by the amount of such excess and (B) if the Permitted REIT
Distributions made for such fiscal quarter was less than the estimate set forth
in the REIT Distribution Notice applicable to such fiscal quarter, the estimate
of the Permitted REIT Distributions for the immediately succeeding fiscal
quarter shall be adjusted to increase the estimated amount of the Permitted REIT
Distributions by the amount of such shortfall. Notwithstanding anything stated
to the contrary in this Note (including the provisions of Exhibit A attached
hereto), Lender acknowledges and agrees that, at all times prior to the Maturity
Date, the funding of all reserves and other amounts are expressly subject to the
provisions permitting disbursement to Borrower of Permitted REIT Distributions
as provided herein.

 

--------------------------------------------------------------------------------

10



--------------------------------------------------------------------------------

15. ADDITIONAL NOTICES. Copies of any notice to the Borrower shall also be sent
to the following persons in the same manner as set forth in Section 10.11 above:

 

Stacie Yamane    Robin Burke KBS Realty Advisors LLC    KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300    1133 21st Street NW, Suite 400 Newport
Beach, CA 92660    Washington, DC 20036 FAX No.: (949) 417-6520    FAX No.:
(202) 822-1340

L. Bruce Fischer

Morgan, Lewis & Bockius LLP

5 Park Plaza, Suite 1750

Irvine, CA 92614

FAX No.: (949) 399-7001

 

--------------------------------------------------------------------------------

11



--------------------------------------------------------------------------------

“BORROWER”

KBS SABAL VI, LLC,

a Delaware limited liability company

By:   KBS REIT ACQUISITION X, LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS LIMITED PARTNERSHIP,    

a Delaware limited partnership,

its sole member

    By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,      

a Maryland corporation,

general partner

      By:  

/s/ Charles J. Schreiber, Jr.

        Charles J. Schreiber, Jr.         Chief Executive Officer

 

WITNESS/ATTEST:

/s/ Witness Signatory

/s/ Witness Signatory

(ALL SIGNATURES MUST BE WITNESSED BY TWO WITNESSES, AND THE NAMES MUST BE
PRINTED BENEATH THE SIGNATURE)

 

--------------------------------------------------------------------------------

12



--------------------------------------------------------------------------------

Loan No. 31-0905767

EXHIBIT A TO PROMISSORY NOTE

Additional Terms And Conditions

This Exhibit A is attached to and forms a part of that Promissory Note (“Note”)
executed by KBS SABAL VI, LLC, a Delaware limited liability company (“Borrower”)
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).

 

1. DISBURSEMENT OF LOAN PROCEEDS; LIMITATION OF LIABILITY. Borrower hereby
authorizes Lender to disburse the proceeds of the Loan, after deducting any and
all fees owed by Borrower to Lender in connection with the Loan, to Commercial
Property Title, LLC. With respect to such disbursement, Borrower understands and
agrees that Lender does not accept responsibility for errors, acts or omissions
of others, including, without limitation, the escrow company, other banks,
communications carriers or clearinghouses through which the transfer of Loan
proceeds may be made or through which Lender receives or transmits information,
and no such entity shall be deemed Lender’s agent. As a consequence, Lender
shall not be liable to Borrower for any actual (whether direct or indirect),
consequential or punitive damages which may arise with respect to the
disbursement of Loan proceeds, whether or not (a) any claim for such damages is
based on tort or contract, or (b) either Lender or Borrower knew or should have
known of the likelihood of such damages in any situation.

 

2. FINANCIAL STATEMENTS.

 

  2.1 Statements Required. During the term of the Loan and while any liabilities
of Borrower to Lender under any of the Loan Documents remain outstanding and
unless Lender otherwise consents in writing, Borrower shall provide to Lender
the following:

 

  a. Operating Statement. Not later than 10 days after and as of the end of each
calendar month during the period prior to any sale of the Loan, and thereafter
not later than 30 days after and as of the end of each calendar quarter, an
operating statement, signed and dated by Borrower, showing all revenues and
expenses during such month or quarter and year-to-date, relating to the
Property, including, without limitation, all information requested under any of
the Loan Documents;

 

  b. Rent Roll. Not later than 10 days after and as of the end of each calendar
month during the period prior to any sale of the Loan, and thereafter not later
than 30 days after and as of the end of each calendar quarter, a rent roll
signed and dated by Borrower, showing the following lease information with
regard to each tenant: the name of the tenant, monthly or other periodic rental
amount, dates of commencement and expiration of the lease, and payment status;

 

  c. Balance Sheet. If requested by Lender, not later than 90 days after and as
of the end of each fiscal year, a balance sheet, signed and dated by Borrower,
showing all assets and liabilities of Borrower; and

 

  d. Other Information. From time to time, upon Lender’s delivery to Borrower of
at least 10 days’ prior written notice, such other information with regard to
Borrower, principals of Borrower, guarantors or the Property as Lender may
reasonably request in writing.

 

  2.2 Form; Warranty. Borrower agrees that all financial statements to be
delivered to Lender pursuant to Section 2.1 shall: (a) be complete and correct;
(b) present fairly the financial condition of the party; (c) disclose all
liabilities that are required to be reflected or reserved against; and (d) be
prepared in accordance with the same accounting standard used by Borrower to
prepare the financial statements delivered to and approved by Lender in
connection with the making of the Loan or other accounting standards acceptable
to Lender. Borrower shall be deemed to warrant and represent that, as of the
date of delivery of any such financial statement, there has been no material
adverse change in financial condition, nor have any assets or properties been
sold, transferred, assigned, mortgaged, pledged or encumbered since the date of
such financial statement except as disclosed by Borrower in a writing delivered
to Lender. Borrower agrees that all rent rolls and other information to be
delivered to Lender pursuant to Section 2.1 shall not contain any
misrepresentation or omission of a material fact.

 

--------------------------------------------------------------------------------

EXHIBIT A

1



--------------------------------------------------------------------------------

3. IMPOUNDS.

 

  3.1 Tax Impound. Borrower shall deposit with Lender the following amounts
(collectively, “Tax Impound”): Upon the occurrence of a Default, and on each Due
Date thereafter during the continuance of a Default, an amount estimated from
time to time by Lender in its sole discretion to be sufficient to pay the taxes,
assessments and other liabilities payable by Borrower under Section 6.9 of the
Mortgage (“Taxes”) at least 45 days prior to each date on which Taxes become
delinquent (“Delinquency Date”). If Lender determines at any time while a
Default exists that that the Tax Impound, if any, will not be sufficient to pay
any Taxes at least 45 days prior to the Delinquency Date, Lender shall notify
Borrower of such determination and Borrower shall deposit with Lender the amount
of such deficiency not more than 10 days after Borrower’s receipt of such
notice; provided, however, if Borrower receives notice of any such deficiency
less than 45 days prior to the Delinquency Date, Borrower shall deposit the
amount of such deficiency with Lender not more than 3 Business Days after
Borrower’s receipt of such notice but in no event later than the Business Day
immediately preceding the Delinquency Date.

 

  3.2 Insurance Impound. Borrower shall deposit with Lender the following
amounts (collectively, “Insurance Impound”): Upon the occurrence of a Default
and on each Due Date thereafter during the continuance of a Default, an amount
estimated from time to time by Lender in its sole discretion to be sufficient to
pay the premiums for insurance required to be maintained by Borrower under
Section 6.10 of the Mortgage (“Insurance Premiums”) at least 45 days prior to
the date on which the current such insurance policies expire (“Insurance
Expiration Date”). If Lender determines at any time while a Default exists that
the Insurance Impound, if any, will not be sufficient to pay the Insurance
Premiums at least 45 days prior to the Insurance Expiration Date, Lender shall
notify Borrower of such determination and Borrower shall deposit with Lender the
amount of such deficiency not more that 10 days after Borrower’s receipt of such
notice; provided, however, if Borrower receives notice of any such deficiency
less than 45 days prior to the Insurance Expiration Date, Borrower shall deposit
the amount of such deficiency with Lender not more than 3 Business Days after
Borrower’s receipt of such notice but in no event later than the day immediately
preceding the Insurance Expiration Date.

 

  3.3 [Intentionally Omitted].

 

  3.4 General TI Impound. Borrower shall deposit with Lender the following
amounts (collectively, “General TI Impound”): Upon the occurrence and during the
continuance of a Default, an amount equal to $13,125, multiplied by the number
of months between the Disbursement Date and the date of the Default, and $13,125
on each Due Date thereafter so long as a Default exists for tenant improvements,
leasing commissions and other leasing costs (collectively, “Leasing Costs”) that
may be required for new or renewal tenants in the Property. Following Borrower’s
cure of the Default creating the General TI Impound, Lender shall disburse all
funds from the General TI Impound to Borrower During the continuance of a
Default, Lender shall disburse funds from the General TI Impound to Borrower
monthly, on a space by space basis. The portion of the General TI Impound to be
disbursed with respect to any space (“General TI Impound Allocation”) shall
equal an amount determined by multiplying the total number of rentable square
feet contained in such space by $21.00 if such space is leased to a new tenant
or $8.15 if such space is leased to a renewal tenant. Lender shall disburse
funds from the General TI Impound Allocation for any space upon Lender’s receipt
and approval of each of the following with respect to such space:

 

  a. Borrower’s written request for such disbursement, including the name of the
tenant and the location and total net rentable square feet contained in such
space;

 

  b. a complete copy of a fully executed new lease of such space or a renewal or
extension of the current lease of such space for a term of not less than three
years at market rent, certified by Borrower to be such;

 

  c. with respect to any disbursement which, when added to all prior
disbursements, is 90% or less of the original General TI Impound Allocation for
such space:

 

  (i) a reasonably detailed description and cost breakdown of the Leasing Costs
to be paid or reimbursed from the disbursement (“Cost Breakdown”);

 

--------------------------------------------------------------------------------

EXHIBIT A

2



--------------------------------------------------------------------------------

  (ii) Borrower’s certification that:

 

  A. the Cost Breakdown is accurate to Borrower’s actual knowledge, after
reasonable investigation and inquiry of the contractor, and all tenant
improvements shown in the Cost Breakdown have been completed lien-free, in a
workmanlike manner and in accordance with the requirements of the lease and all
laws;

 

  B. Borrower has actually paid or incurred the Leasing Costs to be paid or
reimbursed from the disbursement; and

 

  (iii) if required by Lender, such other evidence as may be reasonably
necessary to verify the current accuracy of the certification and any inspection
report, the costs of which shall be paid by Borrower; and

 

  d. with respect to any disbursement which, when added to all prior
disbursements, is more than 90% of the original General TI Impound Allocation
for such space:

 

  (i) a current estoppel certificate executed jointly and severally by the
tenant of the space and Borrower which shall include, without limitation, their
acknowledgment that:

 

  A. the lease is in full force and effect and neither Borrower nor the tenant
is in default thereunder;

 

  B. all tenant improvements required under the lease have been satisfactorily
completed;

 

  C. all conditions to the tenant’s occupancy of the space and the payment of
rent have been satisfied; and

 

  D. the tenant is in actual occupancy of and conducting business in the space;
and

 

  (ii) if required by Lender, such other evidence as may be reasonably necessary
to verify the current accuracy of the estoppel certificate, the costs of which
shall be paid by Borrower.

 

3.5 Capital Expenditures Impound. Borrower shall deposit with Lender the
following amounts (collectively, “Capital Expenditures Impound”): Upon the
occurrence of a Default, an amount equal to $1,606, multiplied by the number of
months between the Disbursement Date and the date of the Default, and $1,606 on
each Due Date thereafter so long as a Default exists for payment or
reimbursement of the Capital Expenditures (defined below. Following Borrower’s
cure of the Default creating the Capital Expenditures Impound, Lender shall
disburse all funds from the Capital Expenditures Impound to Borrower.

“Capital Expenditures” shall mean major repairs and replacements to maintain or
improve the Property, including, without limitation, structural repairs, roof
replacements, HVAC repairs and replacements, mechanical and plumbing repairs and
replacements and boiler repair and replacements.

 

3.6 Cash Management. Borrower shall enter into that certain Cash Management
Agreement (Springing Hard) dated as of even date herewith among Borrower,
Lender, as “Lender”, and Lender, as “Depository,” which shall govern the
collection and disbursement of all Gross Income (as defined in the Cash
Management Agreement) during a Cash Management Period.

 

3.7 Disbursement. Lender shall disburse any Impounds to Borrower through a funds
transfer of such Impounds initiated by Lender to the following account or such
other account as Borrower specifies in a notice to Lender:

 

Bank Name:

  

 

  

ABA Routing No.:

  

 

  

Account Name:

  

 

  

Reference:

  

 

  

Advise:

  

 

  

Lender shall determine the funds transfer system and other means to be used in
making each such disbursement. Borrower agrees that each such funds transfer
initiated by Lender shall be deemed to be a funds transfer properly authorized
by Borrower, even if the transfer is not actually properly authorized by
Borrower. Borrower acknowledges that Lender shall rely on the account number and
ABA routing number set forth above or specified in a notice from Borrower to
Lender, even if such account number identifies an account with a name different
from the name so specified, or the routing number identifies a bank different
from the bank so specified. If Borrower learns of any error in the transfer of
any Impounds or of any transfer which was not properly authorized, Borrower
shall notify Lender as soon as possible in writing but in no case more than
14 days after Lender’s first confirmation to Borrower of such transfer.

 

--------------------------------------------------------------------------------

EXHIBIT A

3



--------------------------------------------------------------------------------

  3.8 General. All deposits required to be made by Borrower under this Section 3
constitute Impounds (as defined in the Mortgage) and reference is made to the
Mortgage for other provisions regarding Impounds, including, without limitation,
a description of the account(s) into which Impounds shall be deposited. Lender
shall have the right to enter upon the Property at all reasonable times to
inspect any work for which Impounds are now or hereafter required but Lender
shall not be obligated to supervise or inspect any such work or to inform
Borrower or any third party regarding any aspect of any such work. Borrower
shall pay to Lender all reasonable fees, costs and expenses charged, paid or
incurred by Lender from time to time in connection with any request of Borrower
for a disbursement of funds from the Impounds (other than the Tax Impound and
the Insurance Impound). Borrower authorizes Lender to disburse directly to
Lender, from the Impounds or from funds to be disbursed to Borrower from the
Impounds, such sums as may be necessary, at any time and from time to time, to
pay all such fees, costs and expenses. Notwithstanding anything stated to the
contrary in the Loan Documents (but subject to the Lender’s rights to retain a
portion of the Termination Payment (as defined in the Deed of Trust) applicable
to the CCN Managed Care Lease, as set forth in Section 3.4.I.b of the Deed of
Trust), and excluding any cash deposit made by or on behalf of the Borrower in
lieu of the Repayment Guaranty, the funding of all Impounds and reserves
required hereunder or in any of the other Loan Documents (including, without
limitation, for Tax and Insurance Impounds, Deferred Maintenance, Capital
Expenditure Impounds and Retenanting Impounds) shall be subject to Permitted
REIT Distributions.

 

  4. TWO-TIME RIGHT OF TRANSFER OF PROPERTY. Notwithstanding anything to the
contrary contained in Section 6.15 of the Mortgage, Lender shall, two times
only, consent to the voluntary sale or exchange of all of the Property by
Mortgagor (as defined in the Mortgage) so long as no Default has occurred and is
continuing and all of the following conditions precedent have been satisfied:

 

  4.1 Notice. Lender’s receipt of not less than 60 days’ prior written notice of
the proposed sale or exchange;

 

  4.2 Credit Review and Underwriting. Lender’s reasonable determination that the
proposed purchaser, the proposed guarantor(s), if any, and the Property all
satisfy Lender’s then applicable credit review and underwriting standards,
taking into consideration, among other things, (a) any decrease in the
Property’s cash flow which would result from any increase in real property taxes
due to any anticipated reassessment of the Property for tax purposes and (b) any
requirement of Lender that the purposed purchaser satisfy Lender’s then
applicable criteria for a single purpose bankruptcy remote entity;

 

  4.3 Experience. Lender’s reasonable determination that the proposed purchaser
possesses satisfactory recent experience in the ownership and operation of
properties similar to the Property;

 

  4.4 Impounds. Lender’s receipt of such new or increased Impounds as Lender may
require, including, without limitation, new or increased Impounds for taxes,
insurance, tenant improvements and leasing commissions, capital improvements,
capital expenditures and deferred maintenance, and the amendment of the Loan
Documents to require the purchaser to make monthly deposits of such new or
increased Impounds for such purposes thereafter;

 

  4.5 Documents and Instruments. Lender’s receipt of such fully executed
documents and instruments as Lender shall reasonably require, in form and
content reasonably satisfactory to Lender, including, without limitation, (a) an
assumption agreement under which the purchaser assumes all obligations and
liabilities of Borrower under this Note and the other Loan Documents and agrees
to such amendments to the Loan Documents as Lender may reasonably require in
order to reflect the change in the borrowing entity and principals and any new
or increased Impounds and (b) a consent to the sale or exchange by each existing
guarantors and a reaffirmation of each guarantor’s obligations and liabilities
under each guaranty or the execution of new guaranties by new guarantors
reasonably satisfactory to Lender;

 

  4.6 Title Insurance. If required by Lender, delivery to Lender of evidence of
title insurance reasonably satisfactory to Lender insuring Lender that the lien
of the Mortgage and the priority thereof will not be impaired or affected by
reason of such sale or exchange of the Property;

 

  4.7 Assumption Fee. Payment to Lender of an assumption fee equal to 1% of the
then outstanding principal balance of this Note, but not less than $15,000;

 

--------------------------------------------------------------------------------

EXHIBIT A

4



--------------------------------------------------------------------------------

  4.8 Costs and Expenses. Reimbursement to Lender of any and all costs and
expenses paid or incurred by Lender in connection with such sale or exchange and
Lender’s consent thereto, including, without limitation, all in-house or outside
counsel attorneys’ fees, title insurance fees, appraisal fees, inspection fees,
and environmental consultant’s fees and any fees or charges of the applicable
Rating Agencies;

 

  4.9 No Downgrade. If required by Lender, delivery to Lender of written
evidence from the Rating Agencies that such sale or exchange will not result in
a downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to the sale or exchange for any securities issued in
connection with the securitization of the Loan which are then outstanding; and

 

  4.10 No Adverse REMIC Event. If required by Lender, delivery to Lender of an
opinion of tax counsel, in form and content and issued by tax counsel
satisfactory to Lender’s counsel, that such sale or exchange shall not
(a) constitute a “significant modification” of the Loan within the meaning of
Treasury Regulation Section 1.860G-2(b) or (b) cause the Loan to fail to be a
“qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code.

Lender shall fully release Borrower and each existing guarantor from any further
obligation or liability to Lender under this Note and the other Loan Documents
upon the assumption by the purchaser and each new guarantor of all such
obligations and liabilities and the satisfaction of all other conditions
precedent to a sale or exchange in accordance with the provisions of this
Section.

 

5. PERMITTED MEZZANINE FINANCING. The restrictions on Transfers (as defined in
the Mortgage) of ownership interests in Borrower set forth in Section 6.15 of
the Mortgage shall not apply to (a) the pledge by Mezzanine Borrower, of its
ownership interest in Borrower to Mezzanine Lender as security for the Mezzanine
Loan, and (b) the acquisition by Mezzanine Lender of the ownership interests
pledged to Mezzanine Lender as security for the Mezzanine Loan described in
clause (a) above.

 

6. PREPAYMENT.

 

  6.1 The Note contains provisions which permit Full Defeasance Only.

 

7. AUTODEBIT.

 

  7.1 Monthly payments are required to be made by automatic debit from an
account acceptable to Lender.

 

--------------------------------------------------------------------------------

EXHIBIT A

5



--------------------------------------------------------------------------------

Loan No. 31-0905767

EXHIBIT B TO PROMISSORY NOTE

Loan Documents and Other Related Documents

This Exhibit B is attached to and forms a part of that Promissory Note (“Note”)
executed by KBS SABAL VI, LLC, a Delaware limited liability company (“Borrower”)
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).

 

1. LOAN DOCUMENTS. The documents numbered 1.1 through 1.10 below of even date
herewith (unless otherwise specified) and any amendments, modifications and
supplements thereto which have received the prior written approval of Lender and
any documents executed in the future that are approved by Lender and that recite
that they are “Loan Documents” for purposes of this Note are collectively
referred to as the “Loan Documents”.

 

  1.1 This Note;

 

  1.2 Mortgage;

 

  1.3 State of Delaware Uniform Commercial Code - Financing Statement - Form
UCC-1;

 

  1.4 Limited Liability Company Borrowing Certificate;

 

  1.5 Limited Liability Company Certificate Authorizing Limited Liability
Company Activity;

 

  1.6 Assignment of Management Contracts;

 

  1.7 Agreement Regarding Required Insurance;

 

  1.8 Cash Management Agreement (Springing Hard);

 

  1.9 Clearing Account Agreement (Soft Lockbox); and

 

  1.10 Autodebit Authorization

 

2. OTHER RELATED DOCUMENTS WHICH ARE NOT LOAN DOCUMENTS.

 

  2.1 Agreement for Disbursement Prior to Recording and Amendment to Note;

 

  2.2 Repayment Guaranty;

 

  2.3 Intercreditor Agreement; and

 

  2.4 Delaware Single Member Legal Opinion.

 

--------------------------------------------------------------------------------

EXHIBIT B

1